Citation Nr: 0401083	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating, prior to 
August 3, 1999, in excess of 10 percent for muscle 
contraction type headaches.

2.  Entitlement to a rating in excess of 30 percent, prior to 
August 27, 2000, for muscle contraction type headaches, on 
appeal for an original grant of service connection.

3.  Entitlement to a rating in excess of 50 percent from 
August 27, 2000, for muscle contraction type headaches, on 
appeal for an original grant of service connection.

4.  Entitlement to an increased evaluation for status post Le 
Fort fracture times three of the right side with blowout 
fracture of the orbit and globe malalignment, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for mild upward 
gaze restriction of the right eye with diplopia on extreme 
upward gaze and mild traumatic cataract.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
July 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for muscle contraction type headaches effective 
from November 5, 1991, but assigned only a noncompensable 
rating.

This case was before the Board previously in January 2001 
when it was remanded for additional development.  The 
requested development has been completed.

In an August 2001 rating decision, the RO increased the 
appellant's disability rating for muscle contraction type 
headaches.  The RO had assigned a 10 percent evaluation 
effective from November 5, 1991, the effective date of the 
grant of service connection for muscle contraction headaches, 
increased to a 30 percent evaluation effective from August 3, 
1999, and then assigned a 50 percent evaluation effective 
from August 27, 2000.

This case also comes before the Board on appeal from a 
December 2002 rating decision of the RO, which denied the 
appellant's claims for increased disability ratings for his 
status post Le Fort fracture times three of the right side 
with blowout fracture of the orbit and globe malalignment and 
his mild upward gaze restriction of the right eye with 
diplopia on extreme upward gaze and mild traumatic cataract.

The Board has recharacterized the issues on appeal in order 
to comply with the opinion by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's claim of entitlement to an increased 
evaluation for his status post Le Fort fracture times three 
of the right side with blowout fracture of the orbit and 
globe malalignment, currently evaluated as 20 percent 
disabling will be addressed in the Remand section of this 
document.

A claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is raised by the 
appellant's September 2001 statement that he was no longer 
working.  In a December 2001 statement, the appellant raises 
a claim of entitlement to an effective date earlier than 
November 5, 1991, for the grant of service connection for 
muscle contraction type headaches.  These claims are referred 
to the RO for appropriate development.

The Board notes that the appellant has attempted to file a 
notice of disagreement with the decision of his VA physicians 
to discontinue butalbital as one of his medications; however, 
this claim may not be addressed by the Board because medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101(b) 
(2003).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  From the effective date of the grant of service 
connection through August 2, 1999, the appellant's service-
connected headache disorder was manifested by incapacitating 
attacks of headaches averaging no more than one every two 
months.

4.  From August 3, 1999, through August 26, 2000, the 
appellant's service-connected headache disorder was 
manifested by incapacitating attacks of headaches averaging 
no more than once per month.

5.  Since August 27, 2000, the appellant's service-connected 
headache disorder was manifested by prostrating headache 
attacks productive of severe economic inadaptability.

6.  The appellant's mild upward gaze restriction of the right 
eye with diplopia on extreme upward gaze and mild traumatic 
cataract is not currently manifested by diplopia, impairment 
of visual acuity, or impairment of field of vision.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for the appellant's service-connected muscle 
contraction type headache were not met at any time from the 
effective date of the grant of service connection through 
August 2, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.124a Diagnostic Code 8100 (2003).

2.  The criteria for a disability rating greater than 30 
percent for the appellant's service-connected muscle 
contraction type headache were not met at any time from 
August 3, 1999, through August 26, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a 
Diagnostic Code 8100 (2003).

3.  The criteria for a disability rating greater than 50 
percent for the appellant's service-connected muscle 
contraction type headaches have not been met at any time 
since August 27, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.124a 
Diagnostic Code 8100 (2003).

4.  The criteria for a compensable rating for mild upward 
gaze restriction of the right eye with diplopia on extreme 
upward gaze and mild traumatic cataract have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 4.1, 4.2, 4.3, 
4.7, 4.75, 4.84a, Diagnostic Codes 6009, 6078, 6079, 6090 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a November 1991 statement, the appellant stated that he 
had been having severe pains in the right side of his face.  
He added that he had severe headaches and sharp pain in the 
right side of his face.

At a January 1992 VA general medical examination, the 
appellant complained of facial pains in the right side of his 
face from the forehead to below the jaw.  He had headaches on 
the right side of his head, and pains in the right side of 
the back and neck.  On examination, the examiner noted 
headaches around the nasal area and right side of the face.  
The appellant took Tylenol with some relief.

In a December 1992 statement, the appellant stated that he 
had headaches "almost everyday."  In January 1993, the 
appellant stated that his head hurt constantly.  He was often 
unable to sleep because of headaches.  He stated that he 
missed work sometimes because of headaches.

In an October 1995 statement, the appellant's then spouse 
stated that the appellant was often unable to sleep because 
of head pain.  He did not like going to the doctor, and the 
family was unable to afford frequent medical treatment.  He 
took much Tylenol, both in the morning and at night for pain.  
He complained of headaches almost everyday.  She reiterated 
her comments in an August 1996 statement.

In an August 1996 statement, a co-worker of the appellant 
stated that the appellant had a serious problem with 
headaches.  He took much medication daily for pain.  At an 
August 1996 hearing in a prior appeal, the appellant stated 
that he had sharp pains around his eye and his jaw.  At 
night, he was unable to sleep because of severe headaches.

In a June 1999 statement, the appellant indicated that he had 
headaches "constantly."  At an August 1999 VA miscellaneous 
neurological disorders examination, the appellant reported a 
history of headaches since suffering facial fractures while 
in service.  The headaches occurred daily, and the appellant 
awoke with them.  It was a dull discomfort over the right 
orbital region that occasionally moved into the temporal 
region of the right side of the head.  It was non-throbbing 
and not accompanied by other significant symptoms.  He 
treated the headaches with over the counter analgesics, which 
helped slightly.  On examination, there was no tenderness 
over the appellant's head or face.  Sensory examination was 
unremarkable throughout.  The neurological examination was 
considered normal.  The examiner stated that the appellant 
appeared to have muscle contraction type headaches that were 
not significantly disabling.  The examiner added that the 
headaches appeared to be independent of the appellant's sinus 
condition.

In an August 1999 statement, the appellant stated that he had 
not sought medical treatment for his headaches because of a 
fear of doctors and a lack of available medical leave from 
his job.  He had treated his headaches with over-the-counter 
medications such as Excedrin Migraine and Tylenol PM.

In his October 1999 notice of disagreement, the appellant 
indicated that he had headaches everyday.  He reiterated this 
in his October 1999 substantive appeal; the appellant stated 
that he had consistently reported to VA physicians that he 
had headaches.

In January 2000 the appellant was examined as a VA outpatient 
for complaints of headaches.  He reported that the headaches 
were essentially daily and lasted the entire day.  The 
examiner diagnosed headaches for approximately 15 years 
secondary to right facial trauma.  In March 2000, as a VA 
outpatient, the appellant reported that his headaches had 
been constant since head trauma in service-he had not been 
without headaches since then.  The appellant had that he did 
have periods of exacerbations.  He also reported that the 
pain had increased in severity.  The pain was described as a 
throbbing sensation with intermittent stabbing sensations.  
He also had accompanying symptoms of nausea, photophobia, 
vomiting, and stomach cramps.  In a May 2000 statement, the 
appellant reported that medication prescribed for his 
headaches caused him to become drowsy and made it hazardous 
for him to operate heavy equipment at his job.  He had been 
forced to take leave from work because of headaches or 
drowsiness.

In a September 2000 letter, a VA physician from the VA 
satellite clinic in Greenville, Mississippi, wrote that he 
had treated the appellant since January 2000.  As history, he 
reported that, since head trauma during service, the 
appellant had suffered with increasing severity from 
headaches and dizziness.  The appellant had been started on 
butalbital by neurologists at the VA medical center (VAMC) in 
Jackson, Mississippi.  The appellant had had increasing 
difficulty, specifically sedation, while on the medication.  
The VA physician advised the appellant to refrain from 
working in any sort of dangerous environment until the 
neurologists could re-evaluate his medication.

In a September 2000 statement, the appellant stated that he 
had been sent home from work in August 2000 because he was 
unsteady while working on a machine.  He experienced 
dizziness as a result of butalbital.  The appellant added 
that he took butalbital every morning for pain, which it 
relieved well.

In a March 2001 statement, the human resource manager for the 
appellant's employer stated that the appellant had been on 
medical leave since August 27, 2000.

At a May 2001 VA miscellaneous neurological disorders 
examination, the examiner reviewed the appellant's claims 
folder.  The appellant reported a history of headaches since 
head trauma while in service.  The headaches had become more 
severe in recent years, increasing to the point of 
interfering with his lifestyle.  In August 2000 the appellant 
had been directed to not return to work because of frequency 
of absences due to headaches.  The headaches were constant 
and frequently prevented him from falling asleep.  He rated 
the pain generally as a 7 on a scale of 10.  Three or four 
times per day, the level of pain increased to a level of 10.  
His headaches were treated with gabapentin, fluoxetine, and 
atenolol.  The examiner diagnosed headaches.  The examiner 
added that the headaches might be multifactorial and might be 
post-traumatic.  The headaches appeared to have a big impact 
on the appellant's life.  He was unable to work currently 
because of headaches.

At an October 2002 VA eye examination, the appellant had no 
current visual complaints.  Best-corrected vision in both 
eyes was 20/20.  Extraocular muscles were orthophoric with 
full gaze.  Visual fields were grossly full.  Lens 
examination showed 1+ anterior cortical cataract changes were 
present in the right lens.  The examiner diagnosed anterior 
cortical cataract changes of the right eye, which were not 
visually significant.  The appellant had full range of motion 
in all fields of gaze with both eyes.  The appellant did not 
have any enophthalmos.

Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); 
see also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that 
VA regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In letters dated in 
March 13, 2001, and October 21, 2002, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claims, specifically evidence of greater disability.  In 
those letters, the RO also informed the appellant that VA 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Statements of the Case (SOCs) issued in 
September 2002 and March 2003 and the subsequent Supplemental 
Statements of the Case (SSOC) described the evidence that was 
used in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SOCs, the SSOC 
and the March 2001 and October 2002 letters informed the 
appellant of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, the RO has obtained all 
VA treatment records that the appellant has identified.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in January 1992, August 1999, 
May 2001, October 2002, and December 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the January 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2003).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

1.  Headaches

The appellant has disagreed with the original disability 
rating assigned for his service-connected muscle contraction 
type headaches.  There is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

An August 2001 rating decision provided to the appellant 
identified the issue on appeal as "[e]valuation of muscle 
contraction type headaches currently evaluated as 0 percent 
disabling."  The RO evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected headaches.  The RO did not limit its 
consideration to only the recent medical evidence of record 
and did not, therefore, violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim, as evidenced by the fact that the RO 
assigned "staged" ratings in the August 2001 rating 
decision.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The appellant filed his claim on November 5, 1991, and that 
was the effective date assigned for the award of service 
connection for the appellant's muscle contraction type 
headaches.  The Board will address whether he was entitled to 
higher disability rating from that date.  The Board will also 
consider whether the appellant is entitled to a disability 
rating greater than 30 percent for the period from August 3, 
1999, to August 26, 2000, and to a disability rating greater 
than 10 percent from August 27, 2000.

The appellant's service-connected cluster muscle contraction 
type headaches have been evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100.  Muscle contraction type headaches 
do not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2003).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, the disease is rated by analogy under a diagnostic code 
for a closely related disease that affects the same 
anatomical functions and has closely analogous 
symptomatology.  Therefore, the appellant's service-connected 
muscle contraction type headaches are rated according to the 
analogous condition of migraine under Diagnostic Code 8100.

The 10 percent disability evaluation, assigned from November 
5, 1991, to August 2, 1999, requires migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  The 30 percent 
disability evaluation, assigned from August 3, 1999, to 
August 26, 2000, is assigned for migraine headaches with 
characteristic prostrating attacks occurring an average of 
once a month over the last several months.  The 50 percent 
disability evaluation, assigned since August 27, 2000, is 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).

Although it is clear from the record that the appellant has 
had headaches nearly every day since the effective date of 
the grant of service connection, the frequency of prostrating 
attacks is less clear.  Prior to August 3, 1999, the 
appellant's headache disorder was evaluated as 10 percent 
disabling.  There is no evidence that the appellant had 
prostrating attacks on a monthly basis during that time as 
would be required for a 30 percent disability rating.  
Although the appellant indicated in January 1993 that he 
"sometimes" missed work because of headaches, there is 
insufficient evidence for the Board to conclude that these 
incidents occurred more than once every two months.  Indeed, 
there is evidence, including the history report by the 
appellant at a January 1992 VA examination, a statement from 
the appellant's then spouse, and a statement from a co-worker 
of the appellant, indicating that the appellant was able to 
continue working during headache episodes because pain 
medication provided some relief.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 10 percent prior to August 3, 
1999.

For the period from August 3, 1999, through August 26, 2000, 
the appellant's service-connected muscle contraction type 
headaches were evaluated as 30 percent disabling.  A 30 
percent rating is assigned for headaches with prostrating 
attacks averaging once per month.  Once again, the evidence 
of the severity of the appellant's headache disorder during 
this period is not specific or extensive.  At an August 1999 
VA examination, the examiner described the appellant's 
headache disorder as "not significantly disabling."  
Although the appellant did miss work because of exacerbations 
of his headaches, the appellant was able to continue working 
during most headache episodes because pain medication 
provided some relief.  There is no evidence of very frequent 
completely prostrating and prolonged attacks during this 
period and the appellant was able to continue to working 
full-time; therefore, the Board finds that there is no 
evidence of severe economic inadaptability.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 30 percent for the period from 
August 3, 1999, through August 26, 2000.  There is evidence 
that the appellant's headache disorder increased in severity 
during this time, but that is reflected in the assignment of 
the 50 percent disability rating which has been in effect 
since August 27, 2000.

Since August 27, 2000, the appellant has been assigned a 50 
percent disability rating under Diagnostic Code 8100 for very 
frequent, prolonged and prostrating attacks productive of 
severe economic inadaptability.  The 50 percent disability 
rating in effect since August 27, 2000, is the highest 
available rating under Diagnostic Code 8100.  In exceptional 
cases where a schedular evaluation is found to be inadequate, 
the RO may refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2003).  "The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to miscellaneous diseases of 
the central nervous system, 38 C.F.R. § 4.124a, Diagnostic 
Codes 8104 (paramyoclonus multiplex), 8105 (Sydenham's 
chorea) (2003); however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
periods of hospitalization for his service-connected migraine 
headaches.  While the appellant does suffer from 
incapacitating headaches, the episodes are not shown to have 
been for symptoms so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable to 100 percent for neurological disabilities.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment and that 
he has been unemployed since August 27, 2000, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account-indeed, a 50 percent 
disability rating under Diagnostic Code 8100 requires 
"severe economic inadaptability."  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for the appellant's service-connected muscle 
contraction type headaches since August 27, 2000.

2.  Right eye disorder with diplopia and cataract

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2003).  The disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely 
analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. § 
4.75 (2003).

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2003); see 
also 38 C.F.R. § 4.14 (2003) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.83(a) (2003).  A veteran's eye must have only 
light perception to be considered blind.  See 38 C.F.R. § 
3.350(a)(4) (2003).

The appellant's service-connected mild upward gaze 
restriction of the right eye with diplopia on extreme upward 
gaze and mild traumatic cataract is currently evaluated as 
noncompensably disabling under Diagnostic Code 6009-6027.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2003).  The hyphenated 
diagnostic code in this case indicates that an injury to the 
eye under Diagnostic Code 6009 is the service-connected 
disorder, and traumatic cataract under Diagnostic Code 6027 
is a residual condition.  Under Diagnostic Code 6027, 
preoperative traumatic cataracts are rated on impairment of 
vision.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2003).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2003).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2003).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2003).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2003).

The appellant is not service-connected for any disability of 
the left eye.  The appellant is not blind in his left eye; 
therefore, his left eye is considered normal for rating 
purposes.  See 38 C.F.R. §§  3.383(a), 4.14 (2003).  The 
results of a VA examination in October 2002 indicate that the 
appellant does not visual field deficits.  Further, based on 
the corrected visual acuity, the appellant does not have 
decreased vision.  His corrected vision was 20/20 in both 
eyes.

The appellant's right eye vision disability includes 
diplopia.  Under Diagnostic Code 6090 for diplopia, ratings 
are based on the degree of diplopia and the equivalent visual 
acuity.  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  If 
the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (2003).  However, the 
results of a VA examination in October 2002 indicate that the 
appellant does not have diplopia.  No recent records of VA 
treatment or private treatment indicate that the appellant 
has diplopia.

The appellant does not have and has not shown symptoms of 
diplopia, decreased vision, or visual field deficits that are 
attributable to his service-connected right eye vision 
disability.  Accordingly, the preponderance of the evidence 
is against a compensable disability rating for mild upward 
gaze restriction of the right eye with diplopia on extreme 
upward gaze and mild traumatic cataract.


ORDER

Entitlement to a disability rating greater than 10 percent 
for muscle contraction type headaches prior to August 3, 
1999, is denied.

Entitlement to a disability rating greater than 30 percent 
for muscle contraction type headaches prior to August 27, 
2000, is denied.

Entitlement to a disability rating greater than 50 percent 
for muscle contraction type headaches, since August 27, 2000, 
is denied.

Entitlement to a compensable rating for mild upward gaze 
restriction of the right eye with diplopia on extreme upward 
gaze and mild traumatic cataract is denied.


REMAND

The issue of entitlement to an increased evaluation for 
status post Le Fort fracture times three of the right side 
with blowout fracture of the orbit and globe malalignment, 
currently evaluated as 20 percent disabling, is not yet ready 
for appellate review.  The report of a December 2002 VA 
dental and oral examination suggests that appellant's 
service-connected residuals of multiple facial fractures 
include neurologic impairment and scarring.

Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition).  In this 
case, the appellant has not been afforded an examination to 
evaluate the severity of the scar residuals from his service-
connected facial fractures, nor are any of the current 
examination reports contained in the claims folder sufficient 
to evaluate the severity of any neurologic impairment.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
cranial nerves examination to determine 
the extent of any impairment resulting 
from facial fractures suffered by the 
appellant in service (service-connected 
as "status post Le Fort fracture times 
three of the right side with blowout 
fracture of the orbit and globe 
malalignment").  The claims folder, 
including the report of a November 2002 
VA dental and oral examination, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

2.  The appellant should be afforded a VA 
scars examination to determine the extent 
of any impairment resulting from facial 
fractures suffered by the appellant in 
service (service-connected as "status 
post Le Fort fracture times three of the 
right side with blowout fracture of the 
orbit and globe malalignment").  The 
claims folder, including the report of a 
November 2002 VA dental and oral 
examination, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should include 
consideration of the appropriateness of 
separate disability ratings for scars and 
cranial nerve impairment.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



